Shippen, C. J.
In the cases cited by the plaintiff’s counsel, the court cautiously avoided laying down ány general rules, as to what will, or will not make a person an inhabitant, within the attachment law. They merely glanced at an idea, which appeared reasonable, under the then existing laws and constitution ; though they also say, the want of one year’s residence in *such cases, will always have considerable weight with *56] them. A circumstance existed in the instance of David Knox, which differs it greatly from the present. Pie had another partner in England, of the name of Cowan, who resided there, kept store and traded. His supposed misconduct, as was sworn, led Knox to sail for England. It appears to us under the whole circumstances disclosed, that the present case is a more proper object of the domestic attachment law, and that the effects of Baillie should be divided rateably, amongst all his creditors ; and therefore dissolve the foreign attachments which have been issued.